Citation Nr: 1426527	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  05-02 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including depression, mood disorder, dysthymic disorder and anxiety.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION


The Veteran served on active duty from December 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA), Regional
Office (RO), in San Juan, Puerto Rico.  

This matter was previously remanded by the Board in April 2011, August 2012, and September 2013.  In September 2013, the Board recharacterized the issue on appeal pursuant to Clemons v Shinseki, 23 Vet App 1, 6-7 (2009).  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's current psychiatric disorder, variously diagnosed as alcohol dependence, depression, a mood disorder, rule out bipolar disorder, and dysthymic disorder, had its onset in service.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for an acquired psychiatric disorder, which represents a complete grant of that benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Here, the record shows a current disability.  VA examination reports dated in January 2004 and September 2012 show diagnoses of depression, substance-induced mood disorder, and alcohol dependence, and VA medical records show diagnoses of anxiety, mood disorder, and dysthymic disorder.  The record also shows in-service incurrence of a psychiatric disorder.  In February 1972, the Veteran was "highly nervous" and was prescribed Valium.  In June 1972, the Veteran complained of a "nervous stomach."  A September 1973 service treatment record indicates the Veteran was treated for a suicide attempt due to depression.

Finally, the record contains a nexus between the Veteran's current psychiatric disability and service.  Specifically, a VA examiner in September 2012 and September 2013 opined that the "Veteran's alcohol abuse during military service...caused and/or exacerbated his mood disorder," noting that the Veteran was possibly drinking due to loneliness for his wife and family.  Such an opinion places the onset of a mood disorder in service.  That opinion is consistent with the service treatment records, which show that the Veteran's March 1971 entrance examination was negative for psychiatric complaints or clinical findings, but that he was subsequently treated, and even hospitalized, during service for psychiatric complaints.  It is also supported by post-service records showing treatment for psychiatric problems as early as July 1985, and notably, the VA examiner indicated that the Veteran's mental disorder diagnoses have been consistent.  As the examiner's opinion was based on a review of the claims file, clinical evaluation of the Veteran, and supported by rationale, it is both probative and persuasive.  Significantly, there are no contrary opinions of record.  Service connection is warranted and the claim is granted.


ORDER

Service connection for an acquired psychiatric disorder is granted.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


